DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 5, 7 – 12, 14 – 19, and 21 are pending.

Allowable Subject Matter
Claims 1 – 5, 7 – 12, 14 – 19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 5, 7 – 12, 14 – 19, and 21 are allowed because the prior art of record fails to teach or suggest alone or in combination the index being mapped to the count of free blocks by a predetermined mapping function that is associated with the list, as required by independent claims 1, 8, and 15, in combination with the other claimed limitations (emphasis added).  The prior art teaches selecting a stripe in a RAID volume, the stripe identified based on an array of lists, and the lists having an index based on the count of free blocks, but does not teach the predetermined mapping function associated with the list that maps the index to the count of free blocks, as required by independent claims 1, 8, and 15.
Claims 2 – 5, 7, 9 – 12, 14, 16 – 19, and 21 are also allowed because of their dependence, either directly or indirectly, upon one of allowed independent claims 1, 8, or 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/Examiner, Art Unit 2181                                                                                                                                                                                                        
/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181